No. 04-02-00706-CR
Ramiro DELGADO,
Appellant
v.
The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR4393W
Honorable Philip A. Kazen, Jr., Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	November 13, 2002
DISMISSED FOR LACK OF JURISDICTION
	The trial court imposed sentence pursuant to a plea-bargained conviction on August 19, 2002,
and appellant did not file a motion for new trial. The deadline for filing a notice of appeal was
therefore September 18, 2002. Tex. R. App. P. 26.2(a)(1). A motion for extension of time to file the
notice of appeal was due fifteen days later on October 3, 2002. See Tex. R. App. P. 26.3. Appellant's
notice of appeal and motion for leave to file a late notice of appeal were postmarked October 7, 2002
and received for filing on October 8. 
	Because the notice of appeal and motion for extension of time to file the notice were not
timely filed, we lack jurisdiction to entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.
1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure governs out-of-time appeals from felony convictions). Accordingly, we dismiss the motion
for leave and the appeal for want of jurisdiction.
							PER CURIAM
Do not publish